Title: To John Adams from Samuel Cooper, 8 September 1780
From: Cooper, Samuel
To: Adams, John


     
      My dear Sir
      Boston Septr. 8th. 1780
     
     Being Just inform’d of an opportunity of writing to you by the Way of Bilboa, I snatch my Pen, to give you a laconic Account of Things here. Last Monday all the Towns in this State assembled for Choice of a Governor, Lt. Governor, and Senators, according to the New Constitution, of the peaceable Establishment of which, I gave you some Account in my last. In this Town, for Governor Mr. S. Adams had 1 Vote; Mr. Bowdoin 64. Mr. Hancock 853. This last Gentleman, contrary to the Opinion of almost every one, had a large Majority of Votes even in the County of Essex, as well as thro the State, and will, there is no doubt, be the Governor of it. The Pleas employed in his Favor, were, the early, open, and decided Part he took in the Opposition to the oppressive Measures of Britain: the Risque he incurr’d by this of his Life and Fortune; the Employment of his Money for promoting the Revolution: To these Reasons it was added, that we ought to make it appear to the World that we are now the same People we were when the Contraversy began, by giving our first Honors to those who distinguish’d themselves at that Time, and that a contrary Conduct would disappoint our Friends in Europe, and gratify our Enemies. These Things were urged in Conversation and in Print. In short, the Popular Interest of Mr. H. appears from this Choice to be much greater in the State than even his Friends imagined. No Lieutenant Governor is like to be chosen by the People; in some Towns Mr. S. Adams has almost an unanimous Vote for that Office; in others Genl. Ward, Warren, &c.
     Arthur Lee arrived here some Weeks ago, and is still in Town. He has been much noticed by the principal Gentlemen among us: The Captain of the Alliance, Landais, who brought Dr. Lee, did not hold his Command of that Ship thro the Voyage; It was either relinquished by him, or wrested from him. He treated the Dr., and all the Passengers brutally. A Court of Inquiry upon this Affair is now sitting: and among others the Dr. gave in to the Court a pointed Evidence against him, which finally imported that he must be insane.
     President Langdon has resigned the Chair of our University. Affairs in that Society are not yet settled. I had the Honor of waiting on Dr. Lee to Cambridge, and of introducing to Mrs. Dana. He seem’d pleased with every Thing he met with there.
     The Chevalier de Ternay, soon after his Arrival with the Fleet from Brest at Newport, was blocked up by the British Squadron from New York, that had just been reinforced from England; at the same Time Clinton embarqued his Troops, and made an Appearance of coming thro the Sound to attempt R. Island. This gave an Opportunity of discovering the Alertness of our Militia, and their Zeal to act in Conjunction with our good Allies. At the Call of the Count Rochambeau, many thousands were soon on or near Rhode Island, which gave great Satisfaction to the General and Admiral France, and was very handsomely acknowledged by them. Clinton, however, never came down the Sound.
     We have lately reinforced Genl. Washington’s Army at an high Bounty and Wages: This Reinforcement is only for six Months—and as the British Fleet is still near Newport, unless Ternay is strengthned by the second Division from Brest, or from some other Quarter, in a short Time, all our Hopes from the present Campaign will vanish. Eighteen or twenty of the Fleet from England with Supplies for Canada, have been captured, chiefly if not wholly by the Cruizers from this State; an important Blow to the Enemy, and an happy Supply to ourselves.
     Your last Letter to me is of the 23’d of Feby: The Account it gives of the Honors done to the Count D’Estaing is greatly pleasing to me, as I have the highest Opinion of that Commander; of his ardent, intrepid, enterprizing Spirit; and at the same Time, his Sagacity, Prudence, and Self Command. I have known Occasions wherein all these great Qualities have been remarkably displayed.
     Col. Johonnot writes you by this opportunity; accept my renewed Thanks for your kind Care of my Boy; and remember me in the most respectful and affectionate Manner to Mr. Dana, and all Friends. With every Sentiment of Friendship and Respect, I am, Sir, Your obedient humble Servant
     
      Saml: Cooper
     
     